Smith, Presiding Justice.
Appellant Adron Curry was charged with one count of malice murder, one count of felony murder, and two counts of possession of a firearm during the commission of a crime in connection with the shooting death of Robert Lance Hall.1 We affirm.
This Court in Booker v. State, 257 Ga. 37 (354 SE2d 425) (1987), held that an appellate court' does not weigh the evidence on appeal or resolve conflicts in trial testimony. Instead it examines the evidence in a light most favorable to the verdict to determine whether a rational trier of fact could have found the appellant guilty beyond a reasonable doubt as mandated by Jackson v. Virginia, 443 U. S. 307, 319 (99 SC 2781, 61 LE2d 560) (1979).
The only enumeration of error was an insufficiency of the evidence to support the verdict of guilty. We find the evidence sufficient to satisfy Jackson v. Virginia, supra, and affirm the appellant’s conviction.

Judgment affirmed.


All the Justices concur.


 The crime was committed on January 20, 1990. The appellant was indicted on March 20, 1990. The Lowndes County jury returned its verdict of guilty on May 9, 1990. A motion for new trial was filed on May 23, 1990 and denied on February 13, 1991. Notice of Appeal was filed in the Court of Appeals on February 1, 1991 and subsequently transferred to this Court by order on February 28, 1991. The appeal was docketed in this Court on March 4, 1991 and submitted for decision on April 19, 1991.